Name: Commission Regulation (EEC) No 1286/88 of 10 May 1988 re-establishing the levying of customs duties on men' s or boys' suits and ensembles, other than knitted or crocheted, products of category 16 (order No 40.0160; trousers, bib overalls, breeches and shorts, knitted or crocheted, products of category 28 (order No 40.0280), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 122/10 Official Journal of the European Communities 12. 5. 88 COMMISSION REGULATION (EEC) No 1286/88 of 10 May 1988 re-establishing the levying of customs duties on men's or boys' suits and ensem ­ bles, other than knitted or crocheted, products of category 16 (order No 40.0160 ; trousers , bib overalls, breeches and shorts, knitted or crocheted, products of cate ­ gory's (order No 40.0280), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply category 16 (order No 40.0160); trousers, bib overalls, breeches and shorts, knitted or crocheted, products of category 28 (order No 40.0280), the relevant ceiling amounts to 51 000 and 62 000 pieces respectively ; Whereas on 1 May 1988 imports of the products in question into the Community, originating in Thailand, a 'country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences for 1988 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the . quantities specified in column 7 of its Annex I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of men's or boys' suits and ensembles, other than knitted or crocheted, products of HAS ADOPTED THIS REGULATION : Article 1 As from 15 May 1988 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Order No Category CN code Description 40.0160 16 (1 000 pieces) 6203 11 00 6203 1/2 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits 40.0280 28 (1 000 pieces) 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool, of cotton or man-made fibres 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 (') OJ No L 367, 28 . 12. 1987, p . 58 . (2) OJ No L 367, 28 . 12. 1987, p. 1 . 12. 5. 88 Official Journal of the European Communities No L 122/ 11 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done , at Brussels, 10 May 1988 . For the Commission COCKFIELD Vice-President